         Case 1:09-md-02013-PAC Document 57                         Filed 09/30/10 Page 1 of 45


                                                                     USDC SDNY
    UNITED STATES DISTRICT COURT                                     DOCUMENT
    SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
    ------------------------------- X
                                                                     DOC #: _________________
    HDTRACKS.COM, LLC,
                                                                     DATE FILED: 02/20/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT Plaintiff,   OF NEW YORK
-----------------------------------------------------------x
In re FANNIE      MAE 2008 SECURITIES
             -against-                                     :             08 Civ.
                                                                        No.  18 7831
                                                                                 Civ.(PAC)
                                                                                       5823         (JFK)
LITIGATION                                                 :             09 MD 2013 (PAC)
                                                                                   ORDER
     7DIGITAL LIMITED, a UK private :
     limited company,                                      :            OPINION & ORDER
-----------------------------------------------------------x
                              Defendant.
    ------------------------------- X

    JOHN F. KEENAN, United States District Judge:
HONORABLE PAUL A. CROTTY, United States District Judge:
             On February 18, 2020, Plaintiff HDtracks.com, LLC ("HDT")
                                                                    1
                            BACKGROUND
    filed a motion (ECF No. 52) for an order certifying the Court's

      The early 6,
    February    years of this
                   2020       decade saw
                           Opinion     & aOrder
                                           boom in("the
                                                   home financing
                                                         February which
                                                                     6thwasOrder")
                                                                            fueled, among
                                                                                      (ECF

otherNo.
      things,
          51)byfor
               low interest rates and lax review
                    interlocutory         credit conditions.
                                                    pursuant Newto
                                                                 lending instruments,
                                                                    28 U.S.C.     § such as

subprime mortgages
    1292(b).       (high credit
                HDT's    motion risk is
                                     loans) and Alt-A mortgages (low-documentation loans)
                                         DENIED.

kept the boom going. Borrowers
           Section   1292(b) played a role too;
                               provides    for they took on unmanageable
                                                 certification    of anrisks on thefor
                                                                         order

    interlocutory
assumption             appeal
           that the market would when   the
                                 continue     court
                                          to rise      determines
                                                  and that             that the
                                                           refinancing options wouldorder
                                                                                     always be
    appealed from (1)              "involves a controlling question of law," (2)
available in the future. Lending discipline was lacking in the system. Mortgage originators did
    "as to which there is                  [a] substantial ground for difference of
not hold these high-risk mortgage loans. Rather than carry the rising risk on their books, the
    opinion," and (3) "that an immediate appeal . . . may materially
originators sold their loans into the secondary mortgage market, often as securitized packages
    advance the ultimate termination of the litigation." 28 U.S.C. §
known as mortgage-backed securities (“MBSs”). MBS markets grew almost exponentially.
    1292(b); see also In re Facebook, Inc., IPO Sec. & Derivative
        But then the housing bubble burst. In 2006, the demand for housing dropped abruptly
    Litig., 986 F. Supp. 2d 524, 529 (S.D.N.Y. 2014).                                       "The
and home prices began to fall. In light of the changing housing market, banks modified their
    proponent[] of an interlocutory appeal ha[s] the burden of
lending practices and became unwilling to refinance home mortgages without refinancing.
    showing that all three of the substantive criteria are met." In


1
 Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
dated June 22, 2009. For purposes of this Motion, all allegations
                                                              1 in the Amended Complaint are taken as true.


                                                         1
re Facebook, 986 F. Supp. 2d at 529 (citing Casey v. Long Island

R.R., 406 F.3d 142, 146 (2d Cir. 2005)).

        "The Second Circuit has noted that 'interlocutory appeals

are strongly disfavored in federal practice,' and movants cannot

invoke the appellate process 'as a vehicle to provide early

review [even] of difficult rulings in hard cases.'" Id. at 530

(brackets in original)    (quoting In re Adelphia Commc'ns Corp.,

No. 07 Civ. 9999 (NRB), 2008 WL 361082, at *1 (S.D.N.Y. Feb. 7,

2008)); see also Koehler v. Bank of Bermuda Ltd., 101 F.3d 863,

865 (2d Cir. 1996)    ("It is a basic tenet of federal law to delay

appellate review until a final judgment has been entered.").

Further, certification of a non-final order pursuant to§

1292(b) is an extraordinary procedure that is only available in

"exceptional circumstances." In re Facebook, 986 F. Supp. 2d at

530; In re Ambac Fin. Grp., Inc. Sec. Litig., 693 F. Supp. 2d

241, 282 (S.D.N.Y. 2010); see also Koehler, 101 F.3d at 865-66

("The use of§ 1292(b) is reserved for those cases where an

intermediate appeal may avoid protracted litigation.").

        HOT has not alleged sufficient grounds to justify a

departure from the basic policy of postponing appellate review

until after the entry of a final judgment because none of the

issues raised by HOT meet the standards set by§ 1292(b) or

persuade the Court that exceptional circumstances exist in this

case.     Accordingly, HDT's motion is DENIED.   The parties are


                                   2
directed to comply with the February 6th Order by proceeding to

discovery before Magistrate Judge Parker, and by filing a joint-

proposed case management order for the Court's approval no later

than March 9, 2020.

     The Clerk of Court is directed to terminate the motion

docketed at ECF No. 52.

SO ORDERED.

Dated:

                                                         Judge




                                3
